Citation Nr: 0518897	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  97-29 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for degenerative 
joint disease at L5-S1, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for deviated nasal 
septum.  

6.  Entitlement to service connection for a left eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the New York, New York Regional Office (RO) that denied an 
initial evaluation in excess of 50 percent for PTSD, denied 
increased evaluations for degenerative joint disease at L5-S1 
and left and right knee disabilities, declined to reopen the 
claim for service connection for deviated nasal septum, and 
denied service connection for a left eye disorder.  

The veteran was afforded a hearing before RO personnel in 
January 1998 and affirmatively withdrew the appeal as to the 
issue of an increased rating for a scalp scar at that time.  
The transcript is of record.  The record reflects that he was 
scheduled for a hearing before a Veterans Law Judge in March 
2005 but failed to report.  

In an October 1997 statement, the veteran claimed service 
connection for a skin condition as a residual of Agent Orange 
exposure.  In February 2000, service connection for bilateral 
carpel tunnel was raised on the veteran's behalf.  It does 
not appear that these issues have been addressed and they are 
referred to the RO.  

In a December 2002 rating decision, the RO granted 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

The issues of entitlement to an initial evaluation in excess 
of 50 percent for PTSD, an increased evaluation for 
degenerative joint disease at L5-S1, an increased evaluation 
for a left knee disorder, an increased evaluation for right 
knee disability, and the claims of service connection for a 
deviated nasal septum, and for a left eye disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in December 1994, 
service connection was denied for deviated nasal septum.

2.  Evidence received since the December 1994 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of service connection for deviated 
nasal septum.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001 & 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, as amended, and 
its implementing regulations impose heightened duties on the 
part of VA to assist claimants with the development of their 
claims, and to provide them with certain notices.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2004); 38 C.F.R. §§ 3.156, 3.159 (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
aspect of the veteran's claim decided in this decision, 
further assistance is unnecessary to aid him in 
substantiating his claim.  

In December 1994, the RO advised the veteran that his claim 
for service connection for deviated nasal septum was denied.  
The veteran did not submit a notice of disagreement within 
one year of that decision, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

Claims that are the subject of final decisions can only be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. § 5108.

For claims, such as this one, where the request to reopen is 
received prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).

Factual Background

The evidence that was of record prior to the December 1994 
denial of the claim for service connection for deviated nasal 
septum included service medical records which showed that in 
December 1968, the veteran sought treatment after striking 
his nose on a sign.  It was recorded that an X-ray showed no 
fracture.  Abrasion was diagnosed.  On separation examination 
in October 1969, he was observed to have a scar on the bridge 
of his nose.  

The veteran was afforded a VA compensation examination in 
April 1974 and provided history to the effect that he was 
struck in the nose while in service.  An X-ray of the nose 
revealed normal nasal bones.  Following examination, 
pertinent diagnoses of disfiguring scar on the bridge of his 
nose, residuals of nasal trauma, healed, and septal deviation 
to the left with left nasal obstruction were rendered.

By rating action dated in July 1974, service connection was 
established for disfiguring scar of the nose. 

The veteran underwent VA examination in November 1988, and 
reported that he was treated for a broken nose in service.  
An X-ray of the nose was interpreted as showing a fracture of 
the nasal spine of the maxilla.  There was slight soft tissue 
swelling.  The nasal bones were intact.

By rating action in December 1994, the RO denied the 
veteran's claim of service connection for a deviated nasal 
septum based on findings that included an X-ray report of 
December 30, 1968 that showed no fracture; as well as no 
complaint or finding of a deviated nasal septum on service 
discharge examination report.  

The evidence added to the record after the December 1994 
rating decision includes a January 1996 statement from the 
veteran's mother, in which she stated that the veteran 
returned from service with a scar and lump on his nose.  

Subsequently received were VA outpatient treatment notes 
dating from July 1993 showing continuing follow-up for nasal 
septal deviation.  An X-ray of the nose in July 1993 showed 
no nasal fracture.  A CAT scan in November 1994 showed 
evidence of some nasal septum deviation with convexity to the 
right.  An impression of nasal septus deviation was rendered.  

On VA scar examination in April 1996, the veteran provided 
history of injury to the nose in 1968.  The examiner related 
that the wound on the nose appeared to be related to the 
broken distorted bridge of the nose.  An assessment of septal 
deviation with scar on the skin of the nose was noted in 
October 1996.  

Following VA nose examination in October 1996, an assessment 
of chronic sinusitis with septal deviation was rendered.  The 
veteran related history of being struck in the face and head 
with a rifle butt in September 1997.  On VA general medical 
examination in May 2000, the veteran again noted a history of 
injury to the nose in Vietnam and said he could only breathe 
through one side of his nose because of it.  

The RO declined to reopen the claim for service connection 
for deviated nasal septum in March and September 1996.  The 
veteran perfected an appeal from these decisions.

The veteran testified at the January 1998 hearing that while 
in service, he had an altercation with some Vietnamese 
nationals and was sent "spinning into a sign" striking his 
nose.  He related that even if X-ray reports in service did 
not show the nose fracture, it was subsequently confirmed by 
CAT scan.  He also testified that he had problems breathing 
as a result of such before leaving service, and now had 
chronic infections.  He stated that his doctors had told him 
the condition required surgery.

Legal Analysis

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156.  New evidence is material if, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The Board observes in this instance that the CAT scan report 
in November 1994 first conclusively showing evidence of nasal 
septum deviation, along with the VA examiner's opinion in 
April 1996 relating that the broken distorted bridge of the 
nose appeared to be related to an in-service wound of the 
nose, is competent evidence of a link between an injury in 
service and a current disability.  As such it is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and that the claim for service connection 
for deviated nasal septum is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for deviated nasal septum is reopened.


REMAND

In presentations to the Board dated in September 2004 and 
March 2005, the veteran's representative the veteran's back 
condition was not considered under all potentially applicable 
rating criteria for the spine, including neurological 
components, and that he was not provided notice of the 
various criteria in effect prior to September 23, 2002, or 
after that date, see 67 Fed. Reg. 54, 345 (Aug. 22, 2002), 
see also 38 C.F.R. § 4.71a DC 5293 (2003); or of the new 
General Rating Formula for Diseases and Injuries to the 
Spine, effective from September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), (codified at 38 C.F.R. § 4.71a, DC 
5243 (2004)).  

Similarly, the representative asserted that the bilateral 
knee disability was also not considered under all applicable 
rating criteria.  In this respect, the Board notes that on 
September 17, 2004, VA's General Counsel issued VAOGCPRECOP 
9-2004, which addresses the question of whether a veteran can 
receive separate ratings under Diagnostic Code (DC) 5260 
(leg, limitation of flexion), and DC 5261 (leg, limitation of 
extension) for disability of the same joint.  It is also 
contended that the question of a separate rating for a knee 
joint affected by arthritis and instability was not addressed 
pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (1998).  The 
Board is bound by precedential decisions of VA's General 
Counsel and notification of the new legal bases for 
entitlement is in order.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board notes that the veteran has not had an orthopedic 
examination since October 2002.  In light of additional 
rating criteria promulgated since that time, a current 
orthopedic examination is indicated.

The record reflects that the appellant has not had a 
psychiatric examination since October 2002.  The Board finds 
that a current PTSD examination thus warranted.

It has also been argued on the veteran's behalf that the VA 
examination reports are essentially suggestive of a medical 
nexus between deviated nasal septum and service, but are not 
significantly on point for a definitive conclusion.  Under 
the circumstances, the Board finds a current examination for 
clarifying information, to include a medical opinion is 
indicated.  See 38 U.S.C.A. § 5103A(d).

The Board notes that a September 1996 rating determination 
denied service connection for a left eye condition, and the 
veteran submitted a notice of disagreement in October 1996.  
The veteran's claim for a left eye condition was initially 
denied because it was not well grounded.  In previous notice 
letters, the RO informed the veteran that VA had no duty to 
assist him in claims that were not well grounded.  In the 
August 2002 VCAA notice letter, however, the veteran was 
advised that "new and material evidence" was required to 
reopen his left eye claim.  Additionally, a January 1999 
notice letter associated with a November 1998 rating decision 
also informed the veteran that new and material evidence had 
not been received subsequent to the hearing, and that the 
left eye claim was not reopened.  However, because it appears 
that this is the veteran's original claim for service 
connection for the left eye, this notice appears to 
incorrectly inform him of what is required of him under the 
Veterans Claims Assistance Act of 2000 (VCAA).  This could be 
prejudicial.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

Accordingly, this case is REMANDED for the following actions:  

1.  The veteran should be furnished with 
the notice required by 38 U.S.C.A. 
§ 5103(a) (West 2002) with respect to the 
claim for service connection for a left 
eye disability, and told that he should 
submit relevant evidence in his 
possession.  38 C.F.R. § 3.159 (2004).  

The evidence needed to substantiate the 
claim is competent lay or medical evidence 
that he has a current left eye disability, 
and medical evidence linking the left eye 
disability to a disease or injury in 
service (including to a service-connected 
disease or disability).

2.  The veteran should be scheduled for an 
ear nose and throat examination to 
determine the etiology of the veteran's 
deviated nasal septum.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review prior 
to the examination.  The examiner should 
indicate whether the claims folder was 
reviewed.  Following examination, and any 
necessary tests or studies deemed 
indicated, the examiner should 1) render 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran now has a deviated 
nasal septum as the result of nose injury 
in service and 2) provide an opinion as to 
whether there is any direct of secondary 
etiological relationship between deviated 
nasal septum and any left eye disorder.

The examiner should set forth a rationale 
for the opinions expressed and 
conclusions reached.

4.  The veteran should be scheduled for a 
VA psychiatric examination, to include 
obtaining a medical opinion concerning 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this remand must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should indicate whether the claims 
file was reviewed.  

Examiner should express an opinion as to 
whether the veteran has deficiencies in 
each of the following areas: work, 
school, family relations, judgment, 
thinking, and mood.

The examiner should also report a GAF 
score.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of any and all current left and 
right knee disability.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review prior to the examination.  

1) The examiner should note whether 
there is any lateral instability or 
recurrent subluxation in either knee.  
2) If these symptoms are present, the 
examiner should express an opinion as 
to their severity in terms of whether 
they are "slight," "moderate," or 
"severe."  3) The examiner should note 
the ranges of flexion and extension in 
each knee.  4) The examiner should also 
indicate whether, there is evidence of 
weakness, fatigability, or 
incoordination associated with the 
knees, expressed in terms of additional 
degrees of limited motion.  5) The 
examiner should address whether there 
is evidence of painful motion in the 
knees. 6) The examiner should address 
whether the veteran has occasional 
incapacitating exacerbations due to 
arthritis in the knees..

6.  The orthopedic examiner should also 
determine the severity of the service 
connected low back disability.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner as previously indicated.  

1) The examiner should provide ranges of 
motion for the lumbosacral spine.  2) The 
examiner should determine whether the low 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  3)  The examiner should 
indicate whether there is any neurologic 
impairment from the service connected 
lumbosacral spine disease.  4) The 
examiner should report any nerves 
affected by paralysis, neuritis or 
neuralgia.  5) If there is paralysis, the 
examiner should express an opinion as to 
whether it is complete or partial.  6) 
For any nerve affected by partial 
paralysis, neuritis, or neuralgia, the 
examiner should express an opinion as to 
whether such is mild, moderate, or 
severe.

The examiner should set forth a 
rationale for the opinions expressed 
and conclusions reached.

7.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. § 3.655 
(2004).  If he fails to appear for the 
examinations, this fact should be noted 
in the file and a copy of the examination 
notification should be associated with 
the claims folder.  

8.  After ensuring that the examination 
reports contain all the opinions 
requested in this remand, readjudicate 
the claims on appeal with consideration 
of all applicable law and regulations, 
both old and new.  If the benefits sought 
on appeal are not granted, issue a 
supplemental statement of the case.  The 
record should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


